DETAILED ACTION
	This is the first Office Action on the merits of Application No. 16/553,385. Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 08/28/2019.
Claims 1-20 are currently pending and have been examined.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2019 has been considered by the examiner. 

Specification
The disclosure is objected to because of the following informalities: the specification contains no paragraph numbers.
Other than in a reissue application or reexamination or supplemental examination proceeding, the paragraphs of the specification, other than in the claims or abstract, may be numbered at the time the application is filed, and should be individually and consecutively numbered using Arabic numerals, so as to unambiguously identify each paragraph. The number should consist of at least four numerals enclosed in square brackets, including leading zeros (e.g., [0001]). The numbers and enclosing brackets should appear to the right of the left margin as the first item in each paragraph, before the first word of the paragraph, and should be highlighted in bold. A gap, equivalent to approximately four spaces, should follow the number. Nontext elements (e.g., tables, mathematical or chemical formulae, chemical structures, and sequence data) are considered part of the numbered paragraph around or above the elements, and should not be independently numbered. If a nontext element extends to the left margin, it should not be numbered as a separate and independent paragraph. A list is also treated as part of the paragraph around or above the list, and should not be independently numbered. Paragraph or section .

Appropriate correction is required.

Claim Objections
Claim 1 and 15 are objected to because of the following informalities: Claim 1 has a punctuation error in line 13 “…a given date that the product was purchased.” should read “…a given date that the product was purchased;”. Claim 15 has the same error in line 13.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
An apparatus comprising:
a database configured to store a first purchase history assigned to a first user, the first purchase history comprising:
one or more records of products purchased by the first user; and
a record of a ticket purchased by the first user, the ticket for travel from a first location to a second location on a first date and from the second location back to the first location on a second date;
a memory configured to store a set of weather categories, each weather category of the set of weather categories assigned to one or more weather conditions and comprising one or more products, wherein for each product of the one or more products, a positive correlation exists between consumer demand for the product, and a presence of at least one of the one or more weather conditions at a given location and on a given date that the product was purchased. 
a hardware processor communicatively coupled to the memory, the processor configured to:
determine, based on the first purchase history assigned to the first user, that the first user will be in the second location on a third date;
in response to determining that the first user will be in the second location on the third date:
obtain a prediction of a first weather condition at the second location on the third date;
determine that the first weather condition is assigned to a first weather category of the set of weather categories, the first weather category comprising a first product;
determine, based on the one or more records of products purchased by the first user, a probability that the first user has a need for the first product, wherein determining the probability that the first user has the need for the first product comprises at least one of:
determining that the first purchase history of the first user does not comprise a first record of the first product purchased by the first user; and
determining that the first purchase history of the first user does comprise the first record of the first product purchased by the first user and determining a second probability that the purchased first product is expired;
determine that the probability that the first user has the need for the first product is greater than a threshold;
in response to determining that the probability is greater than the threshold, send a recommendation of the first product to the first user, the recommendation comprising a link to purchase the first product from an online retailer;
in response to sending the recommendation of the first product to the first user, receive a response from the first user, the response comprising a purchase request; and
in response to receiving the response, complete a purchase of the first product for the first user. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction and managing personal behavior.  That is, other than reciting that the recommendation is in the form of a link, the link is from an online retailer, and the steps are performed by a hardware processor that is coupled to the memory, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “store, determine, obtain, determining, determining, determine, send, receive, and complete” in the context of this claim encompasses sales activities or behaviors and teaching.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction or managing personal behavior but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Mental processes include: 
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion) 

the features emphasized above, is a process that, under its broadest reasonable interpretation, covers concepts performed in the human mind.  That is, other than reciting that the recommendation is in the form of a link, the link is from an online retailer, and the steps are performed by a hardware processor that is coupled to the memory, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “store, determine, determine and determining” in the context of this claim encompasses evaluation and judgement.
If a claim limitation, under its broadest reasonable interpretation, covers a concept performed in the human mind but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.

Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
An apparatus comprising:
a database configured to store a first purchase history assigned to a first user, the first purchase history comprising:
one or more records of products purchased by the first user; and
a record of a ticket purchased by the first user, the ticket for travel from a first location to a second location on a first date and from the second location back to the first location on a second date;
a memory configured to store a set of weather categories, each weather category of the set of weather categories assigned to one or more weather conditions and comprising one or more products, wherein for each product of the one or more products, a positive correlation exists between consumer demand for the product, and a presence of at least one of the one or more weather conditions at a given location and on a given date that the product was purchased. 
a hardware processor communicatively coupled to the memory, the processor configured to:

in response to determining that the first user will be in the second location on the third date:
obtain a prediction of a first weather condition at the second location on the third date;
determine that the first weather condition is assigned to a first weather category of the set of weather categories, the first weather category comprising a first product;
determine, based on the one or more records of products purchased by the first user, a probability that the first user has a need for the first product, wherein determining the probability that the first user has the need for the first product comprises at least one of:
determining that the first purchase history of the first user does not comprise a first record of the first product purchased by the first user; and
determining that the first purchase history of the first user does comprise the first record of the first product purchased by the first user and determining a second probability that the purchased first product is expired;
determine that the probability that the first user has the need for the first product is greater than a threshold;
in response to determining that the probability is greater than the threshold, send a recommendation of the first product to the first user, the recommendation comprising a link to purchase the first product from an online retailer;
in response to sending the recommendation of the first product to the first user, receive a response from the first user, the response comprising a purchase request; and
in response to receiving the response, complete a purchase of the first product for the first user. 
 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements a database, a memory, a hardware processor, sending a link from an online retailer, are recited at a high-level of generality (i.e., as a generic processor to execute a generic program) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 

Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. send a recommendation, receive a response) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store a first purchase history, store a set of weather categories, obtain a prediction) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 11 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons. 
Claims 8 and 15 are a method and a system reciting similar functions as claim 1, and do not qualify as eligible subject matter for similar reasons.  
 

completing the purchase of the first product for the first user comprises providing the online retailer with payment information of the first user and providing the online retailer with the second location, wherein in response to receiving the payment information and the second location, the online retailer ships the first product to the second location. (sales activities, transmitting data over a network. a human, such as a shop owner, can observe customers. For example, a customer bought a roundtrip ticket for Florida, he’ll be there on June 1st. The shop owner knows this because they sold the ticket, the shop owner can predict the weather will be hot in June in Florida. The shop owner knows that on a hot summer day (weather category) people need swimwear (first product). The customer lives in Alaska and doesn’t buy swimwear, he’ll probably need a swimwear in Florida. The shop owners knows that either he’s never sold swimwear to the customer OR that it was a long time ago and the swimwear needs to be replaced. The shop owner can determine the probability is greater that he’ll need swimwear so the customer is recommended to buy swimwear from the shop owner (retailer). After, the customer requests to buy the swimwear with cash (payment) and the shop owner sells the swimwear to the customer. Stating that the retailer ships the swimwear is recited in a generic manner and only generically links the abstract idea into a particular technological environment)
a second database configured to store: location data comprising locations of the first user, a second user, and a third user over time; historical weather data comprising weather conditions at the locations of the first user, the second user, and the third user over time, wherein the first database is further configured to store: a second purchase history assigned to the second user, the second purchase history comprising one or more records of products purchased by the second user; and a third purchase history assigned to the third user, the third purchase history comprising one or more records of products purchased by the third user; and the processor is further configured to assign, based in part on the first purchase history, the second purchase history, the third purchase history, the location data, and the historical weather data, a second product to a second weather category of the one or more weather categories. (evaluation and judgement, transmitting data over a network)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0154655 A1 to Hartmann in view of U.S. Patent Application Publication No. 2019/0172119 A1 to Craft.

Regarding Claim 1, Hartmann discloses an apparatus comprising:
a memory configured to store a set of weather categories, each weather category of the set of weather categories assigned to one or more weather conditions and comprising one or more products, wherein for each product of the one or more products, a positive correlation exists between consumer demand for the product, and a presence of at least one of the one or more weather conditions at a given location and on a given date that the product was purchased ([0013] host computing element may further comprise a data cache…data cache may also be configured to be capable of storing predicted and/or observed weather conditions received from the weather prediction system. Thus the host computing element may receive predicted weather conditions from the weather prediction system at pre-determined intervals and ; 
a hardware processor communicatively coupled to the memory, the processor configured to ([0037] FIG. 1B…The host computer 12 generally includes a processing element 20 [processor], such as a microprocessor, VLSI, ASIC, etc., a storage device 22 [memory]):
determine that the first user will be in the second location on a third date ([0014] host computing element may be configured to be capable of comparing the predicted weather condition at the selected destination [second location] to an observed weather condition at the selected destination during a time period between a beginning date [first date] and an ending date [second date] of the selected travel itinerary [in order to retrieve observed weather conditions during the time frame the user will be at the destination (third date) the system would have had to determine when the user would hypothetically be at the destination on a specific date (third date)]);
in response to determining that the first user will be in the second location on the third date ([0014] host computing element may be configured to be capable of comparing the predicted weather condition at the selected destination [second location] to an observed weather condition at the selected destination during a time period between a beginning date [first date] and an ending date [second date] of the selected travel itinerary [in order to retrieve observed weather conditions during the time frame the user will be at the destination (third date) the system would have had to determine when the user would hypothetically be at the destination on a specific date (third date)]):
obtain a prediction of a first weather condition at the second location on the third date ([0012] retrieval [obtain] and display of predicted weather conditions corresponding to travel itineraries selected from a database; [0014] host computing element may be configured to be capable of comparing the predicted weather condition at the selected destination [second location] to an observed weather condition at the selected destination during a time period ;
determine that the first weather condition is assigned to a first weather category of the set of weather categories, the first weather category comprising a first product ([0019] efficiently identifying product options (such as travel itineraries) having destinations with desirable predicted weather conditions (such as sunny and/or warm weather) such that a user may search "by weather" for a last-minute getaway vacation [a first product is interpreted to be a ticket/itinerary, if the weather condition is ‘warm’ a travel itinerary with a warm destination will be provided (a product for warm weather)]; see also Claim 5);
determine a probability that the first user has a need for the first product, wherein determining the probability that the first user has the need for the first product comprises at least one of: determining that the first purchase history of the first user does not comprise a first record of the first product purchased by the first user; and determining that the first purchase history of the first user does comprise the first record of the first product purchased by the first user and determining a second probability that the purchased first product is expired ([0015] the fee for the purchase option may be varied by the host computing element based on a series of different variables corresponding to the product option wherein the variables may include…the ;
determine that the probability that the first user has the need for the first product is greater than a threshold ([0049] FIG. 7, the purchase display 700 generated by the host computer 12 may include a purchase option graphic 701…for offering a "guaranteed weather" option to a user for a specified fee (such as the twenty dollar fee shown in the purchase option graphic 701 of FIG. 7). Upon selecting the purchase option (by selecting the "yes" check box 703 of the purchase display 700, for example, a user may then be assured that the system 10 of the present invention (via an accounting system 17, for example) will refund at least a portion of the purchase ;
in response to determining that the probability is greater than the threshold, send a recommendation of the first product to the first user, the recommendation comprising a link to purchase the first product from an online retailer ([0049] The host computer 12 and/or accounting system 17 may be configured to be capable of varying the fee charged for the "guaranteed weather" based on…likelihood of encountering weather conditions different from predicted weather conditions [Figure 7 displays purchase “guaranteed weather” with a corresponding fee of $20 and the fee is determined based on the likelihood the encountered weather conditions are the same, a higher fee may be displayed if the likelihood the weather will change is increased]; [0043] the selected destination may comprise, for example, an airport nearest a travel destination…and a recreational area. Furthermore, the host computer 12 provides at least one of the predicted weather condition and the suggested destination to the interface 18 (in the form of a web page, for example, or other results display 600 as ;
in response to sending the recommendation of the first product to the first user, receive a response from the first user, the response comprising a purchase request ([0060] FIG. 7, the host computer 12 may be capable of generating a purchase display 700 including a listing of a selected destination 702 (selected by a user from a listing of suggested destinations 602 as described herein with respect to FIG. 6), a price 604 corresponding to the selected destination 702 [host computer generates purchase display after user decides which recommendation to purchase]); and
in response to receiving the response, complete a purchase of the first product for the first user ([0060] price 604 corresponding to the selected destination 702, and a predicted weather condition 602 corresponding to the selected destination 702. In step 310, the host computer 12 may be capable of receiving payment from a user via credit card or other electronic payment methods). 

Hartmann does not explicitly disclose 
a database configured to store a first purchase history assigned to a first user, the first purchase history comprising: one or more records of products purchased by the first user; and a record of a ticket purchased by the first user, the ticket for travel from a first location to a second location on a first date and from the second location back to the first location on a second date
Determine, based on the first purchase history assigned to the first user, that the first user will be in the second location on a third date
Determine, based on the one or more records of products purchased by the first user, a probability that the first user has a need for the product

Hartmann does suggest records of products stored in a memory (data cache holds selected travel itineraries at [0016] and [0047]).
Craft, on the other hand, teaches 
a database configured to store a first purchase history assigned to a first user, the first purchase history comprising ([0480] System captures and saves products and services from the centralized system and repository of a family of vendors and file them into categories for the user. Example: if the user purchases a…airline ticket…system will save images, product and service details and file it away in the user's personal virtual closet, tax filing, and financial planner and just the category for which it belongs for tax purposes, financial recommendations, financial advising, matching purposes, recognizing saving or spending habits amongst a unlimited of other things [system saves users past purchases]; [0360] archived system for previous purchased products can all be universal…Once a user makes a purchase at the point of sale device, the system can recognize the user via payment :
one or more records of products purchased by the first user ([0360] Purchases made from a credit card can trigger the digital device or smartphone of the purchaser, find the image and product details of the product purchased in the specific brick and mortar department store for example or online store for example in our database and send it and display it to the user's digital device or smartphone in a list or queue [purchases made by user are stored in database which is interpreted to be storing the one or more records of products purchased]); and
a record of a ticket purchased by the first user, the ticket for travel from a first location to a second location on a first date and from the second location back to the first location on a second date ([0348] System can also know where the user is traveling, determine weather, and then start recommending clothes to wear during the duration of the trip. Basically packing the user's suitcase based on known intelligence within the system. For example, events purchased [record of ticket purchased by user] and scheduled within the centralized system, weather etc. . . . . The system will know the route they might be traveling to get to their hotel to notify them of things that are interesting to them or they need to do along the route based off directives the user selects or voice commands. System generated recommendations and predictive analysis based off purchases, calendar info, schedules [the system knowing the route ;

Determine, based on the first purchase history assigned to the first user, that the first user will be in the second location on a third date ([0348] System can periodically read calendars of the user to look up Flight info to determine the city, state, and country the user has scheduled a flight. System will also determine the location of the hotel the user will be staying…System can also record information, dates and times of other purchases for that particular day or any particular day to determine everything that user will be doing [system can determine where the user will be during a trip on the trip date at the specific location]).
Determine, based on the one or more records of products purchased by the first user, a probability that the first user has a need for the product ([0481] Depending where the user is going, what tickets they purchase on those days through the system [one or more records of products purchased by the user], night club they may be going to, the system will perform predictive analysis and recommendations to send options of clothes the user might want to purchase on that trip [based on the products purchased the system will perform a predictive analysis that determine what the user will need and send recommendations]. For example: Las Vegas, the system could send different bikini or swimwear if the trip was determined to be in the summer time. The system can also send matching outfits, shoes etc. . . . to the user to match up clothes or shoes they previously purchased from the Slidebuy system that was in their virtual closet with other clothes from one or more merchants or retail stores).



Regarding Claim 4, Hartmann and Craft teach the system of claim 1. 
Hartmann discloses wherein completing the purchase of the first product for the first user comprises providing the online retailer with payment information of the first user and providing the online retailer with the second location, wherein in response to receiving the payment information and the second location, the online retailer ships the first product to the second location ([0053] analyze predicted weather conditions corresponding to a selected travel itinerary to identify changes in the predicted weather conditions between the time of .

Regarding Claim 5, Hartmann and Craft teach the system of claim 1. 
Hartmann discloses wherein the processor is further configured to determine a first version of the first product and a second version of the first product, and the recommendation of the first product comprises a first recommendation of the first version of the first product and a second recommendation of the second version of the first product ([0038] As described in further detail herein with respect to FIG. 6, the host computer 12 may also present a results display 600 in response to a user query that lists a plurality of suggested destinations 602 having predicted weather conditions 606 corresponding to [figure 6 shows multiple itinerary’s (products) available for purchase by the user, the first version is the cheapest option (MIA) and the second and third versions/recommendations are TPA and ATL that are more expensive versions]).

Regarding Claim 6, Hartmann and Craft teach the system of claim 5. 
wherein the processor is further configured to:
determine a third version of the first product; and determine that the first user is more likely to purchase the first version of the first product than the third version of the first product, and that the first user is more likely to purchase the second version of the first product than the third version of the first product ([0038] As described in further detail herein with respect to FIG. 6, the host computer 12 may also present a results display 600 in response to a user query that lists a plurality of suggested destinations 602 having predicted weather conditions 606 corresponding to [figure 6 shows multiple itinerary’s (products) available for purchase by the user, the first version is the cheapest option (MIA) and the second and third versions/recommendations are TPA and ATL that are more expensive versions, it’s likely the user will choose the cheapest option (MIA) which is the first version, if not the first version, the second version (TPA) is cheaper than the third version and it’s likely the user would choose the cheaper option (TPA) between TPA and ATL]).
But does not explicitly disclose determine, based on the one or more records of products purchased by the first user, that the first user is more likely to purchase.
Craft, on the other hand, teaches determine, based on the one or more records of products purchased by the first user, that the first user is more likely to purchase ([0348] System can also know where the user is traveling, determine weather, and then start recommending clothes to wear during the duration of the trip [previous purchases by user]. Basically packing the user's suitcase based on known intelligence within the system. For example, events purchased and scheduled within the centralized system, weather etc. . . . . The system will know the route they might be traveling to get to their hotel to notify them of things that are interesting to them or they need to do along the route based off directives the user selects or voice commands [recommend 

It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Hartmann, determine based on the one or more records of products purchased by the first user that the first user is more likely to purchase, as taught by Craft, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann, to include the teachings of Craft, in order to save user information for future matching purposes (Craft, [0480]).

Regarding Claim 7, Hartmann and Craft teach the system of claim 1. 
Hartmann discloses further comprising a second database configured to store ([0034] Also connected to the network 14 are one or more weather prediction systems 15 comprising corresponding databases comprising predicted weather conditions for a plurality of destinations and/or geographic locations):
location data comprising locations of the first user, a second user, and a third user over time ([0041] a selected travel itinerary (comprising at least one of: a user departure location 501; [0018] selected weather condition may include…a daily high temperature differing from a home daily high temperature at a home location of the user by a selected difference ;
historical weather data comprising weather conditions at the locations of the first user, the second user, and the third user over time, wherein the first database is further configured to store ([0013] The data cache may also be configured to be capable of storing predicted and/or observed weather conditions received from the weather prediction system. Thus the host computing element may receive predicted weather conditions from the weather prediction system at pre-determined intervals and automatically store such predicted and/or observed weather conditions for a plurality of different destinations [observing weather for different destinations]; [0034] weather prediction systems 15 may be configured to be capable of providing predicted weather conditions for a plurality of destinations, but also observed and/or historical weather conditions for the plurality of destinations [historical weather stored for multiple destinations]; [0031] User may sometimes be used to refer to individuals or entities that maintain the system, as opposed to individuals or entities that purchase product [the system can be used for any number of individuals]; [0018] selected weather condition may include…a daily high temperature differing from a home daily high temperature at a home location of the user by a selected difference [knowing the temperature of a user’s home location is interpreted to have stored their location and weather conditions]):
the processor is further configured to assign the location data, and the historical weather data, a second product to a second weather category of the one or more weather categories ([0042] weather selection 502 portion may also comprise a plurality of dialog boxes wherein the user may input a query comprising their "perfect weather" for an upcoming travel  temperature differing from a home daily high temperature at a home location [figure 5 shows a weather box were a user can specify the type of weather they are looking for, a warm place (such as the examples previously discussed in the office action above which was considered to be the first product) or the user can search for a destination with a predicted snowfall if they wanted to ski where the second product suggestion would be a second destination with predicted snowfall]; [0047] predicted and/or observed weather 606 at the selected destination 702 [figure 6 shows the suggested/recommended itineraries with the predicted weather as well as the observed (historical) weather; have the home location is interpreted to having the home location of users stored]).
But does not explicitly disclose a second purchase history assigned to the second user, the second purchase history comprising one or more records of products purchased by the second user; and a third purchase history assigned to the third user, the third purchase history comprising one or more records of products purchased by the third user; and assign, based in part on the first purchase history, the second purchase history, the third purchase history, a second product.

Craft, on the other hand, teaches a second purchase history assigned to the second user, the second purchase history comprising one or more records of products purchased by the second user; and a third purchase history assigned to the third user, the third purchase history comprising one or more records of products purchased by the third user; and assign, based in part on the first purchase history, the second purchase history, the third purchase history, a second product ([0416] The system all works the same in different variations to all participants to receive system generated necessary information [the system works for multiple participants (system works for multiple users for different variations)]; [0480] System captures and saves products and services from the centralized system and repository of a family of vendors and file them into categories for the user. Example: if the user purchases a…airline ticket…system will save images, product and service details and file it away in the user's personal virtual closet, tax filing, and financial planner and just the category for which it belongs for tax purposes, financial recommendations, financial advising, matching purposes, recognizing saving or spending habits amongst a unlimited of other things [system saves users past purchases]; [0360] archived system for previous purchased products can all be universal…Once a user makes a purchase at the point of sale device, the system can recognize the user via payment system…and the products they purchased. Purchases made from a credit card can trigger the digital device or smartphone of the purchaser, find the image and product details of the product purchased in the specific brick and mortar department store for example or online store for example in our database and send it and display it to the user's digital device or smartphone in a list or queue; [0481] Depending where the user is going, what tickets they purchase on those days through the 

It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Hartmann, a second purchase history assigned to the second user, the second purchase history comprising one or more records of products purchased by the second user; and a third purchase history assigned to the third user, the third purchase history comprising one or more records of products purchased by the third user; and assign, based in part on the first purchase history, the second purchase history, the third purchase history, a second product, as taught by Craft, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann, to include the teachings of Craft, in order to save user information for future matching purposes (Craft, [0480]).



Regarding Claim 8, Hartmann discloses a method comprising:
determining that the first user will be in the second location on a third date ([0014] host computing element may be configured to be capable of comparing the predicted weather condition at the selected destination [second location] to an observed weather condition at the selected destination during a time period between a beginning date [first date] and an ending date [second date] of the selected travel itinerary [in order to retrieve observed weather conditions during the time frame the user will be at the destination (third date) the system would have had to determine when the user would hypothetically be at the destination on a specific date (third date)]);
in response to determining that the first user will be in the second location on the third date ([0014] host computing element may be configured to be capable of comparing the predicted weather condition at the selected destination [second location] to an observed weather condition at the selected destination during a time period between a beginning date [first date] and an ending date [second date] of the selected travel itinerary [in order to retrieve observed weather conditions during the time frame the user will be at the destination (third date) the system would have had to determine when the user would hypothetically be at the destination on a specific date (third date)]):
obtaining a prediction of a first weather condition at the second location on the third date ([0012] retrieval [obtain] and display of predicted weather conditions corresponding to travel itineraries selected from a database; [0014] host computing element may be configured to be capable of comparing the predicted weather condition at the selected destination [second location] to an observed weather condition at the selected destination during a time period between a beginning date [first date] and an ending date [second date] of the selected travel itinerary [the third ;
determining that the first weather condition is assigned to a first weather category of a set of weather categories, each weather category of the set of weather categories assigned to one or more weather conditions and comprising one or more products, wherein for each product of the one or more products, a positive correlation exists between consumer demand for the product and a presence of at least one of the one or more weather conditions at a given location and on a given date that the product was purchased ([0047] weather condition 606 at the selected destination to an observed weather condition at the selected destination 702 during a time period between a beginning date and an ending date 505, 507 of the selected travel itinerary (as summarized in the purchase display 700)…the host computer 12 [see figure 1B] may store the selected travel itinerary (including the selected destination 702, travel dates 601, and the predicted and/or observed weather 606 at the selected destination 702) in a data cache 30 within a memory device 22 in communication with and/or integrated with the host computer 12; [0046] FIG. 6, some system 10 embodiments of the present invention may allow a user to select (via a plurality of check boxes 609) a selected destination 702 (as shown in the purchase display 700 of FIG. 7) from the listing of suggested destinations 602 [multiple destinations are multiple flights that are suggested to the user, this is interpreted to be one or more products] displayed by the host computer 12 in the results display 600. The host computer 12 (in communication with the accounting system 17 and/or an interface 18) may then ;
determining that the first weather category comprises a first product ([0019] efficiently identifying product options (such as travel itineraries) having destinations with desirable predicted weather conditions (such as sunny and/or warm weather) such that a user may search "by weather" for a last-minute getaway vacation [a first product is interpreted to be a ticket/itinerary, if the weather condition is ‘warm’ a travel itinerary with a warm destination will be provided (a product for warm weather)]; see also Claim 5);
determining a probability that the first user has a need for the first product, wherein determining the probability that the first user has the need for the first product ([0016] retrieving and displaying predicted weather conditions corresponding to travel destinations selected from an inventory system based on a user query…method further comprises retrieving at least one of: a predicted weather condition from a weather prediction system for the selected destination; and a suggested destination from the inventory system corresponding to a predicted weather condition that is substantially similar to the selected weather condition; [0018] selected destination [user can input travel destination] may comprise a variety of different travel destinations…an airport nearest a travel destination; a golf course [if a user searches for a golf course on a sunny day the system can return suggestions for flights where the second location is near a golf course, there is an establish need that the airport needs to be near a golf course, the system is determining the probability a user will comprises at least one of:
determining that the first purchase history of the first user does not comprise a first record of the first product purchased by the first user; and
determining that the first purchase history of the first user does comprise the first record of the first product purchased by the first user and determining a second probability that the purchased first product is expired ([0016] Additional method and computer program products may further comprise steps that may include: storing travel itinerary information received from the inventory system in a data cache of the host computing element; and storing predicted and/or observed weather conditions received from the weather prediction system in a data cache of the host computing element [storing previous information such as travel itinerary information is interpreted to be the system knowing a user’s past purchases, one ordinary skilled in the art would know a past travel itinerary has an expiration date because it is only good for specific dates]);
determining that the probability that the first user has the need for the first product is greater than a threshold ([0018] selected destination may comprise a variety of different travel destinations and/or recreational locations that may include, but are not limited to: an airport nearest a travel destination; a golf course; [0041] Other weather selections 502 may limit the user query to retrieve travel products to suggested destinations 602 where the predicted weather conditions 606 include clear skies and calm conditions [by including a travel destination (golf course) in the suggested ;
in response to determining that the probability is greater than the threshold, sending a recommendation of the first product to the first user, the recommendation comprising a link to purchase the first product from an online retailer ([0038] FIG. 6, the host computer 12 may also present a results display 600 in response to a user query that lists a plurality of suggested destinations 602 [product recommendations] having predicted weather conditions 606 corresponding to, for example, a weather selection 502; [0044] The results display 600 may also comprise a listing of predicted weather conditions 606 for the suggested destinations 602 such that the user may be informed of precise day-to-day predicted weather conditions 606 at the suggested destination 602 over the course of the travel itinerary (as defined by the departure and return dates 505, 507) [travel itinerary (product) being displayed to the user is interpreted as sending the recommendation to the user]; [0046] system 10 may also comprise an accounting system 17 for collecting a purchase price (as shown in the price listings 604 of the results display 600) from the user for the selected travel itinerary [first product] to the to the selected destination. For example, as shown in the results display 600 of FIG. 6, some system 10 embodiments of the present invention may allow a user to select (via a plurality of check boxes 609) a selected destination 702 (as shown in the purchase display 700 of FIG. 7) from the listing of suggested destinations 602 displayed by the host computer 12 in the results display 600. The host computer 12 (in communication with the accounting system 17 and/or an interface 18) may then generate a purchase display 700 (as shown, for example, in ;
in response to sending the recommendation of the first product to the first user, receiving a response from the first user, the response comprising a purchase request ([0060] FIG. 7, the host computer 12 may be capable of generating a purchase display 700 including a listing of a selected destination 702 (selected by a user from a listing of suggested destinations 602 as described herein with respect to FIG. 6), a price 604 corresponding to the selected destination 702 [host computer generates purchase display after user decides which recommendation to purchase]); and
in response to receiving the response, completing a purchase of the first product for the first user ([0060] price 604 corresponding to the selected destination 702, and a predicted weather condition 602 corresponding to the selected destination 702. In step 310, the host computer 12 may be capable of receiving payment from a user via credit card or other electronic payment methods). 

But does not explicitly disclose 
locating a record of a ticket purchased by a first user in a first purchase history assigned to the first user, the first purchase history comprising:
one or more records of products purchased by the first user; and
the record of the ticket purchased by the first user, the ticket for travel from a first location to a second location on a first date and from the second location back to the first location on a second date;
determining, based on the record of the ticket, that the first user will be in the second location on a third date
determining, based on the one or more records of products purchased by the first user, a probability the user has a need for the product

Craft, on the other hand, teaches 
locating a record of a ticket purchased by a first user in a first purchase history assigned to the first user, the first purchase history comprising ([0480] System captures and saves products and services from the centralized system and repository of a family of vendors and file them into categories for the user. Example: if the user purchases a…airline :
one or more records of products purchased by the first user ([0360] Purchases made from a credit card can trigger the digital device or smartphone of the purchaser, find the image and product details of the product purchased in the specific brick and mortar department store for example or online store for example in our database and send it and display it to the user's digital device or smartphone in a list or queue [purchases made by user are stored in database which is interpreted to be storing the one or more records of products purchased]); and
the record of the ticket purchased by the first user, the ticket for travel from a first location to a second location on a first date and from the second location back to the first location on a second date ([0348] System can also know where the user is traveling, determine weather, and then start recommending clothes to wear during the ;
determining, based on the record of the ticket, that the first user will be in the second location on a third date ([0348] System can periodically read calendars of the user to look up Flight info to determine the city, state, and country the user has scheduled a flight. System will also determine the location of the hotel the user will be staying…System can also record information, dates and times of other purchases for that particular day or any particular day to determine everything that user will be doing [system can determine where the user will be during a trip on the trip date at the specific location]).
determining, based on the one or more records of products purchased by the first user, a probability the user has a need for the product ([0481] Depending where the user is going, what tickets they purchase on those days through the system [one or more records of products purchased by the user], night club they may be going to, the system will perform predictive analysis and recommendations to send options of clothes the user might want to purchase on that trip [based on the products purchased the system will perform a predictive analysis that determine what the user will need 

It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Hartmann, locating a record of a ticket purchased by a first user in a first purchase history assigned to the first user, the first purchase history comprising: one or more records of products purchased by the first user; and the record of the ticket purchased by the first user, the ticket for travel from a first location to a second location on a first date and from the second location back to the first location on a second date; determining, based on the record of the ticket, that the first user will be in the second location on a third date determining, based on the one or more records of products purchased by the first user, a probability the user has a need for the product, as taught by Craft, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann, to include the teachings of Craft, in order to save user information for future matching purposes (Craft, [0480]).


Regarding Claim 14, Hartmann and Craft teach the system of claim 8. 
Hartmann discloses further comprising assigning location data, and historical weather data, a second product to a second weather category of the one or more weather categories ([0042] weather selection 502 portion may also comprise a plurality of dialog boxes wherein the user may input a query comprising their "perfect weather" for an upcoming travel itinerary or outdoor activity. For example, the weather selection 502 portion of the input display 500 may comprise various inputs for the entry of a variety of predicted weather and weather-related conditions at selected destinations. Such conditions may include, but are not limited to: temperature; cloud cover; visibility; humidity; predicted snowfall; predicted rain; pollen count; high and low tide times; sunrise and sunset times; predicted marine conditions (such as wave height, offshore winds, and currents); and other predicted weather conditions. The weather selection 502 may also be defined not only by the predicted weather conditions, but also by the user departure location 501, a selected destination 503, and departure and return dates 505, 507… temperature differing from a home daily high temperature at a home location [figure 5 shows a weather box were a user can specify the type of weather they are looking for, a warm place (such as the examples previously discussed in the office action above which was considered to be the first product) or the user can search for a destination with a predicted snowfall if they wanted to ski where the second product suggestion would be a second destination with predicted snowfall]; [0047] predicted and/or observed weather 606 at the selected destination 702 [figure 6 shows the suggested/recommended itineraries with the predicted weather as well as the observed (historical) weather; have the home location is interpreted to having the home location of users stored]), wherein:

the location data comprises locations of the first user, the second user, and the third user over time ([0041] a selected travel itinerary (comprising at least one of: a user departure location 501; [0018] selected weather condition may include…a daily high temperature differing from a home daily high temperature at a home location of the user by a selected difference [knowing the temperature of a user’s home location is interpreted to have stored their location and weather conditions]); and
the historical weather data comprises weather conditions at the locations of the first user, the second user, and the third user over time ([0013] The data cache may also be configured to be capable of storing predicted and/or observed weather conditions received from the weather prediction system. Thus the host computing element may receive predicted weather conditions from the weather prediction system at pre-determined intervals and automatically store such predicted and/or observed weather conditions for a plurality of different destinations [observing weather for different destinations]; [0034] weather prediction systems 15 may be configured to be capable of providing predicted weather conditions for a plurality of destinations, but also observed and/or historical weather conditions for the plurality of destinations [historical weather stored for multiple destinations]; [0031] User may sometimes be used to refer to individuals or entities that maintain the system, as opposed to individuals or entities that purchase product [the system can be used for any number of individuals]; [0018] selected weather condition may include…a daily high temperature differing from a home daily high temperature at a home location of the user by a selected difference [knowing the temperature of a user’s home location is interpreted to have stored their location and weather conditions]). 
the second purchase history is assigned to a second user and comprises one or more records of products purchased by the second user; the third purchase history is assigned to a third user and comprises one or more records of products purchased by the third user; and assigning, based in part on the first purchase history, a second purchase history, a third purchase history, a second product.
Craft, on the other hand, teaches the second purchase history is assigned to a second user and comprises one or more records of products purchased by the second user; the third purchase history is assigned to a third user and comprises one or more records of products purchased by the third user; and assigning, based in part on the first purchase history, a second purchase history, a third purchase history, a second product ([0416] The system all works the same in different variations to all participants to receive system generated necessary information [the system works for multiple participants (system works for multiple users for different variations)]; [0480] System captures and saves products and services from the centralized system and repository of a family of vendors and file them into categories for the user. Example: if the user purchases a…airline ticket…system will save images, product and service details and file it away in the user's personal virtual closet, tax filing, and financial planner and just the category for which it belongs for tax purposes, financial recommendations, financial advising, matching purposes, recognizing saving or spending habits amongst a unlimited of other things [system saves users past purchases]; [0360] archived system for previous purchased products can all be universal…Once a user makes a purchase at the point of sale device, the system can recognize the user via payment system…and the products they purchased. Purchases made from a credit card can trigger the digital device or smartphone of the purchaser, find the image and product details of the product purchased in the specific brick and mortar department store for example or 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Hartmann, the second purchase history is assigned to a second user and comprises one or more records of products purchased by the second user; the third purchase history is assigned to a third user and comprises one or more records of products purchased by the third user; and assigning, based in part on the first purchase history, a second purchase history, a third purchase history, a second product, as taught by Craft, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann, to include the teachings of Craft, in order to save user information for future matching purposes (Craft, [0480]).



Regarding Claim 15, Hartmann discloses a system comprising:
a second storage element operable to store a set of weather categories, each weather category of the set of weather categories assigned to one or more weather conditions and comprising one or more products, wherein for each product of the one or more products, a positive correlation exists between consumer demand for the product, and a presence of at least one of the one or more weather conditions at a given location and on a given date that the product was purchased ([0047] weather condition 606 at the selected destination to an observed weather condition at the selected destination 702 during a time period between a beginning date and an ending date 505, 507 of the selected travel itinerary (as summarized in the purchase display 700)…the host computer 12 [see figure 1B] may store the selected travel itinerary (including the selected destination 702, travel dates 601, and the predicted and/or observed weather 606 at the selected destination 702) in a data cache 30 within a memory device 22 in communication with and/or integrated with the host computer 12; [0046] FIG. 6, some system 10 embodiments of the present invention may allow a user to select (via a plurality of check boxes 609) a selected destination 702 (as shown in the purchase display 700 of FIG. 7) from the listing of suggested destinations 602 [multiple destinations are multiple flights that are suggested to the user, this is interpreted to be one or more products] displayed by the host computer 12 in the results display 600. The host computer 12 (in communication with the accounting system 17 and/or an interface 18) may then generate a purchase display 700 (as shown, for example, in FIG. 7) that summarizes the purchase price 604 of the product option corresponding to the selected destination 702);
a processing element communicatively coupled to the storage element, the processing element operable to ([0037] FIG. 1B…The host computer 12 generally includes a processing :
determine, based on the first purchase history assigned to the first user, that the first user will be in the second location on a third date ([0014] host computing element may be configured to be capable of comparing the predicted weather condition at the selected destination [second location] to an observed weather condition at the selected destination during a time period between a beginning date [first date] and an ending date [second date] of the selected travel itinerary [in order to retrieve observed weather conditions during the time frame the user will be at the destination (third date) the system would have had to determine when the user would hypothetically be at the destination on a specific date (third date)]);
in response to determining that the first user will be in the second location on the third date ([0014] host computing element may be configured to be capable of comparing the predicted weather condition at the selected destination [second location] to an observed weather condition at the selected destination during a time period between a beginning date [first date] and an ending date [second date] of the selected travel itinerary [in order to retrieve observed weather conditions during the time frame the user will be at the destination (third date) the system would have had to determine when the user would hypothetically be at the destination on a specific date (third date)]):
obtain a prediction of a first weather condition at the second location on the third date ([0012] retrieval [obtain] and display of predicted weather conditions corresponding to travel itineraries selected from a database; [0014] ;
determine that the first weather condition is assigned to a first weather category of the set of weather categories, the first weather category comprising a first product ([0019] efficiently identifying product options (such as travel itineraries) having destinations with desirable predicted weather conditions (such as sunny and/or warm weather) such that a user may search "by weather" for a last-minute getaway vacation [a first product is interpreted to be a ticket/itinerary, if the weather condition is ‘warm’ a travel itinerary with a warm destination will be provided (a product for warm weather)]; see also Claim 5);
determine, based on the one or more records of products purchased by the first user, a probability that the first user has a need for the first product, wherein determining the probability that the first user has the need for the first product ([0016] retrieving and displaying predicted weather conditions corresponding to travel destinations selected from an inventory system based on a user query…method further comprises retrieving at least one of: a predicted weather condition from a weather prediction  comprises at least one of:
determining that the first purchase history of the first user does not comprise a first record of the first product purchased by the first user; and
determining that the first purchase history of the first user does comprise the first record of the first product purchased by the first user and determining a second probability that the purchased first product is expired ([0016] Additional method and computer program products may further comprise steps that may include: storing travel itinerary information received from the inventory system in a data cache of the host computing element; and storing predicted and/or observed weather conditions received from the weather prediction system in a data cache of the host computing element [storing previous information such as travel itinerary information is interpreted to be the system knowing a user’s past purchases, one ordinary skilled in the art would know a past travel itinerary has an expiration date because it is only good for specific dates]);
determine that the probability that the first user has the need for the first product is greater than a threshold ([0018] selected destination may comprise a variety of different travel destinations and/or recreational locations that may include, but are not limited to: an airport nearest a travel destination; a golf course; [0041] Other weather selections 502 may limit the user query to retrieve travel products to suggested destinations 602 where the predicted weather conditions 606 include clear skies and calm conditions [by including a travel destination (golf course) in the suggested destinations, a user is more inclined to choose an itinerary (product) with a travel destination along with a desired weather condition]);
in response to determining that the probability is greater than the threshold, send a recommendation of the first product to the first user, the recommendation comprising a link to purchase the first product from an online retailer ([0038] FIG. 6, the host computer 12 may also present a results display 600 in response to a user query that lists a plurality of suggested destinations 602 [product recommendations] having predicted weather conditions 606 corresponding to, for example, a weather selection 502; [0044] The results display 600 may also comprise a listing of predicted weather conditions 606 for the suggested destinations 602 such that the user may be informed of precise day-to-day predicted weather conditions 606 at the suggested destination 602 over the course of the travel itinerary (as defined by the departure and return dates 505, 507) [travel itinerary (product) being displayed to the user is interpreted as sending the recommendation to the user]; [0046] system 10 may also comprise an accounting system 17 for collecting a purchase price (as shown in the price listings 604 of the results display 600) from the user for the selected travel itinerary [first ;
in response to sending the recommendation of the first product to the first user, receive a response from the first user, the response comprising a purchase request ([0060] FIG. 7, the host computer 12 may be capable of generating a purchase display 700 including a listing of a selected destination 702 (selected by a user from a listing of suggested destinations 602 as described herein with respect to FIG. 6), a price 604 corresponding to the selected destination 702 [host computer generates purchase display after user decides which recommendation to purchase]); and
in response to receiving the response, complete a purchase of the first product for the user, wherein completing the purchase of the first product for the first user ([0060] price 604 corresponding to the selected destination 702, and a predicted weather condition 602 corresponding to the selected destination 702. In step 310, the host computer 12 may be capable of receiving payment from a user via credit card or other electronic payment methods) comprises providing the online retailer with payment information of the first user and the second location, wherein in response to receiving the payment information and the second location the online retailer ships the first product to the second location ([0053] analyze predicted weather conditions corresponding to a selected travel itinerary to identify changes in the predicted weather conditions between the time of purchase and time of use or delivery. For example, the product may include travel to a selected destination (selected, for example, on the basis of sunny and clear predicted weather conditions at the destination) [first product]…weather condition at the destination may change to cloudy or rainy conditions, while a second product including travel to a second destination (with predicted sunny and clear weather conditions) may remain . 
But does not explicitly disclose 
determine, based on the first purchase history assigned to the first user, that the first user will be in the second location on a third date
determine, based on the one or more records of products purchased by the first user, a probability that the first user has a need for the product
a first storage element operable to store a first purchase history assigned to a first user, the first purchase history comprising:
one or more records of products purchased by the first user; and
a record of a ticket purchased by the first user, the ticket for travel from a first location to a second location on a first date and from the second location back to the first location on a second date

Craft, on the other hand, teaches 
determine, based on the first purchase history assigned to the first user, that the first user will be in the second location on a third date ([0348] System can periodically read calendars of the user to look up Flight info to determine the city, state, and country the user has scheduled a flight. System will also determine the location of the hotel the user will be staying…System can also record information, dates and times of other purchases for that particular day or any particular day to determine everything 
determine, based on the one or more records of products purchased by the first user, a probability that the first user has a need for the product ([0481] Depending where the user is going, what tickets they purchase on those days through the system [one or more records of products purchased by the user], night club they may be going to, the system will perform predictive analysis and recommendations to send options of clothes the user might want to purchase on that trip [based on the products purchased the system will perform a predictive analysis that determine what the user will need and send recommendations]. For example: Las Vegas, the system could send different bikini or swimwear if the trip was determined to be in the summer time. The system can also send matching outfits, shoes etc. . . . to the user to match up clothes or shoes they previously purchased from the Slidebuy system that was in their virtual closet with other clothes from one or more merchants or retail stores).
a first storage element operable to store a first purchase history assigned to a first user, the first purchase history comprising ([0480] System captures and saves products and services from the centralized system and repository of a family of vendors and file them into categories for the user. Example: if the user purchases a…airline ticket…system will save images, product and service details and file it away in the user's personal virtual closet, tax filing, and financial planner and just the category for which it belongs for tax purposes, financial recommendations, financial advising, matching purposes, recognizing saving or spending habits amongst a unlimited of other things [system saves users past purchases]; [0360] archived system for previous purchased products can all be universal…Once a user :
one or more records of products purchased by the first user ([0360] Purchases made from a credit card can trigger the digital device or smartphone of the purchaser, find the image and product details of the product purchased in the specific brick and mortar department store for example or online store for example in our database and send it and display it to the user's digital device or smartphone in a list or queue [purchases made by user are stored in database which is interpreted to be storing the one or more records of products purchased]); and
a record of a ticket purchased by the first user, the ticket for travel from a first location to a second location on a first date and from the second location back to the first location on a second date ([0348] System can also know where the user is traveling, determine weather, and then start recommending clothes to wear during the duration of the trip. Basically packing the user's suitcase based on known intelligence within the system. For example, events purchased [record of ticket purchased by user] and scheduled within the centralized system, weather etc. . . . . The system will know the route they might be traveling to get to their hotel to notify them of things that are interesting to them or they need to do along the route based off directives the user selects or voice commands. System generated recommendations and predictive 

It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Hartmann, -	determine, based on the first purchase history assigned to the first user, that the first user will be in the second location on a third date determine, based on the one or more records of products purchased by the first user, a probability that the first user has a need for the product a first storage element operable to store a first purchase history assigned to a first user, the first purchase history comprising: one or more records of products purchased by the first user; and a record of a ticket purchased by the first user, the ticket for travel from a first location to a second location on a first date and from the second location back to the first location on a second date, as taught by Craft, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann, to include the teachings of Craft, in order to save user information for future matching purposes (Craft, [0480]).

Claim 11 recites a method comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 12 recites a method comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 13 recites a method comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 18 recites a system comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 19 recites a system comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 20 recites a system comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.



Claims 1, 4-8, 11-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0154655 A1 to Hartmann in view of U.S. Patent Application Publication No. 2019/0172119 A1 to Craft in further view of U.S. Patent Application Publication No. 2013/0211875 A1 to Milman.


Regarding Claim 2, Hartmann and Craft teach the system of claim 1. 

However, the combination of Hartmann and Craft does not explicitly teach wherein determining the second probability that the purchased first product is expired comprises:
determining a fourth date that the first user purchased the first product;
determining a first time interval between the third date and the fourth date; and
determining that the first time interval is greater than an expected life of the first product.
Milman, on the other hand, teaches wherein determining the second probability that the purchased first product is expired comprises ([0002] contacting the purchaser proximate expiration of the consumption cycle [in order to contact the purchaser with the proximate expiration the system must determine that the expiration is about to occur]; see also [0056]):
determining a fourth date that the first user purchased the first product ([0012] the system comprises an interface and a processor coupled to the interface and configured, responsive to a purchase of a product by a purchaser, to…record information identifying the purchaser, the product, and the length of the consumption cycle in an electronic database);
determining a first time interval between the third date and the fourth date ([0002] determining a length of a consumption cycle of the product based on the end of use criteria; [0058] where an electronic record of a previous purchase of the similar or identical product is available, the actual consumption cycle may be automatically calculated [consumption cycle calculated is interpreted to be determining the first time interval which is between the date of purchase (fourth date) and using product on vacation (third date)]); and
determining that the first time interval is greater than an expected life of the first product ([0069] The timing of the contact may be set such that it is made just prior to, at the time of, or just after the expiration of the consumption cycle of the product [reaching out to a user just after the item expiration date is interpreted to be determining that the interval (consumption) is greater than the expected life of an item] ; see also [0062]; [0065]).




Regarding Claim 3, Hartmann, Craft and Milman teach the system of claim 2. 
However, the combination of Hartmann and Craft does not explicitly teach the database is further configured to store a second purchase history assigned to a second user, the second purchase history comprising a second record of the first product purchased by the second user and a third record of the first product purchased by the second user, the second record indicating that the second user purchased the first product on a fifth date, the third record indicating that the second user purchased the first product on a sixth date, the sixth date later than the fifth date; and the expected life of the first product is determined based in part on a second time interval between the sixth date and the fifth date.

Milman further teaches wherein:
the database is further configured to store a second purchase history assigned to a second user, the second purchase history comprising a second record of the first product purchased by the second user and a third record of the first product purchased by the second user, the second record indicating that the second user purchased the first product on a fifth date, the third record indicating that the second user purchased the first product on a sixth date, the sixth date later than the fifth date ([0064] The end of use criteria may also be selected based on an actual cause for a product reaching the end of a consumption cycle, for example when a customer is purchasing a replacement or substitute product similar or identical to a previously purchased product [determining end of use for a product based off of length customer used it before buying it again]; [0078] After completing a consumption cycle for a consumable product, such as paper towels or detergent or at the time of, or after purchasing a replacement for the consumed product a customer may supply an actual consumption timeline for the product; [0070] In some embodiments, a statistical standard deviation in product consumption cycles for a product may be calculated from data supplied by customers [multiple customers product consumption cycles are used to calculate the expected life of a product]; see also [0057]); and
the expected life of the first product is determined based in part on a second time interval between the sixth date and the fifth date ([0049] Systems in accordance with various aspects and embodiments of the present invention may utilize one or more data repositories containing available options for consumption cycle predictions and/or measurements for various product categories [product consumption cycles from past users are used for .

It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Hartmann, the database is further configured to store a second purchase history assigned to a second user, the second purchase history comprising a second record of the first product purchased by the second user and a third record of the first product purchased by the second user, the second record indicating that the second user purchased the first product on a fifth date, the third record indicating that the second user purchased the first product on a sixth date, the sixth date later than the fifth date; and the expected life of the first product is determined based in part on a second time interval between the sixth date and the fifth date, as taught by Milman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartmann, to include the teachings of Milman, in order to record information regarding a purchaser and use information to make further purchase recommendations (Milman, [0012]).



Claim 9 recites a method comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 10 recites a method comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 16 recites a system comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 17 recites a system comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagar et al. (U.S. Patent Publication No. 2020/0219055 A1) discloses past ticket purchases and expected delivery dates. 
Nagar et al. (U.S. Patent Publication No. 2020/0160381 A1) discloses collecting customers purchase history and determining an expiration date of a product.
De La Rue et al. (U.S. Patent Publication No. 2012/0310407 A1) discloses determining expiration date of an item.

Cella et al. (U.S. Patent Publication No. 2008/0091570 A1) discloses a purchaser purchasing goods and travel accommodations. 
Capek et al. (U.S. Patent Publication No. 2002/0169682 A1) discloses suggesting products for a user while traveling.
Cancro et al. ((U.S. Patent No. 10,062,066 B2) discloses time intervals for purchased items by a consumer. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annabelle J Lincoln whose telephone number is (571) 272-6152. The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANNABELLE J LINCOLN/Examiner, Art Unit 4167            

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625